Exhibit CONTACT: Julie Lorigan Vice President, Investor Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 THE TALBOTS INC. ANNOUNCES CORPORATE STAFF REDUCTION AS PART OF STRATEGIC LONG-RANGE PLAN HINGHAM, MA – June 5, 2008—The Talbots, Inc. (NYSE: TLB) today announced that as part of its strategic long-range plan to streamline operations and rationalize its cost structure, it is reducing its corporate headcount, across multiple locations and at all levels, by approximately 9%. The Company expects this action to result in estimated annualized cost savings of approximately $14 million, which contributes to the Company’s goal to reduce its cost structure by a minimum of $100 million by the end of fiscal 2009 (as announced on February 6, Net expense associated with the reduction, which is primarily for severance and severance benefits as well as related professional consulting fees, is expected to total approximately $5.9 million. Of this, approximately $2.1 million of net pre-tax expense was recorded in the first quarter of fiscal 2008, which was included in the Company’s restructuring charge as detailed in its first quarter 2008 results announced on May 21, 2008. The Company expects to record the additional net pre-tax expense of approximately $3.8 million in connection with this action in the second quarter of fiscal 2008. Trudy F.
